Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

1.  Claims 1-4, 6-16, and 19-20 are pending. Applicant’s preliminary amendment filed on 3/15/2019 is acknowledged. 

2.  Applicant’s IDSs, filed 3/5/2019 and 10/12/2021, are acknowledged and have been considered. 

Claim Rejections - 35 USC § 103
3. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


4.  Claims 1-4, 7 and 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Aboulaich et al. (“A novel approach to monitor clearance of host cell proteins associated with monoclonal antibodies”, 2014, IDS Ref), in view of Gruber et al. (WO 2014/186350, IDS Ref) and Sun et al. (WO 2008/031020, IDS Ref).

With respect to claims 1 and 15, Aboulaich teaches that a combination of sodium caprylate and arginine reduced the levels of a large number of HCPs down to undetectable levels (0%) compared with HCP levels after an arginine wash alone when used as a wash buffer from a mAb chromatography support (abstract; Fig. 5 and last ¶ on p. 1122).

Aboulaich teaches a concentration of 50 mM caprylate and 0.5 M Arginine which meet the currently claimed “about 0.5 M arginine and 50 mM caprylate” limitations claimed by applicant. 

With respect to claim 7, Aboulaich teaches that the HCPs are from a CHO cell line harvest (p. 1116, right hand column under “CHP ELISA”). 

th ¶)

With respect to claim 12, Aboulaich teaches that the arginine plus caprylate wash buffer was prepared in phosphate buffer at pH 7 (Fig. 5), which intersects applicant’s claimed pH of “between pH 7 to pH 9”. 

With respect to claim 14, Aboulaich teaches that the arginine plus caprylate wash buffer was prepared in phosphate buffer at pH 7 (Fig. 5), which is considered to meet the limitation that “the wash buffer does not contain sodium chloride”.

Differences with claimed invention

The prior art teachings differ from the claimed invention in the recitation that the column is “a superantigen chromatography solid support” such as “Protein A”.

The teachings further differ in the recitation of a step (c) “eluting the recombinant polypeptide from the superantigen chromatography solid support” (see base claim 1, step (c)) and that “after step (c) the amount of HCP is less than about 200 ng HCP/mg product” (claim 16). 

The teachings also differ in the recitation that the wash buffer includes about 75-300 mM caprylate (claim 3) and about 0.75-1.5 M arginine (claim 4).

However, Aboulaich teaches that the effects of the wash conditions on dissociating individual HCPs from mAbs can be utilized to support targeted selection of wash conditions for Protein A chromatography to reduce total levels of HCPs as well as effectively reduce the levels of individual HCPs that may have potential high risks (p. 1123, last ¶).

Aboulaich as noted supra teaches that HCPs were reduced to undetectable levels (0%) using the caprylate with arginine wash.

Gruber teaches methods for separating a recombinantly produced polypeptide such as an antibody from host cell protein (HCPs) which includes loading clarified cell culture supernatants onto a Protein A chromatography and washing the column with a wash buffer that includes between about 50 mM and about 100 mM sodium caprylate. Gruber further teaches that in one embodiment, the wash buffer includes about 100 mM sodium caprylate in 100 mM Tris at a pH of about 9.0 and accordingly is considered to be a wash buffer that does not include sodium chloride (section 2 under “summary of the invention”). 

Sun teaches a method of isolating recombinant proteins such as antibodies by loading a Protein A or Protein G bound medium with conditioned culture media from CHO cells which includes using an arginine in the wash solution at a concentration of about 0.1 M-2.0 M (¶s 9-10, 14, 16, 41, 88) Sun teaches that the method further includes an elution solution under conditions suitable for eluting the product/antibody (¶18). Sun exemplifies a 1 M arginine 20 nM Tris, pH 7.5 wash (table 2). Sun teaches that in some embodiments an eluate containing the product as HCPs present in less than about 20 ppm (¶51). 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have included a concentration of 50 mM caprylate and more than about 0.5 M arginine in a wash buffer performed during superantigen/Protein A chromatography for the purification of a recombinant polypeptide from HCPs. One of ordinary skill in the art at before the effective filing date of the claimed invention would have been motivated to do so in order to more effectively reduce HCPs. Motivation to combine can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for this common known purpose. See MPEP 2144.07.
In the instant case, Gruber teaches using sodium caprylate in a Protein A wash buffer at 50-100 mM which intersects both applicant’s claimed “50 mM caprylate” and “75 mM to about 300 mM caprylate” ranges, and Sun teaches using arginine in a Protein A wash solution at about 0.1 M to about 2.0 M which intersects applicant’s claimed “about 0.5 M arginine” and “about 0.75 M to about 1.5 M arginine” range. Accordingly, the skill artisan would be motivated to combined both the caprylate and arginine for the same expected function to reduce HCPs. 
Additional motivation comes from the primary reference Aboulaich which further teaches that combing both sodium caprylate and arginine was known to be effective in reducing HCPs down to undetectable levels and that these results can be applied to Protein A chromatography. 
From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 


5.  Claims 1-4, 7-16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Aboulaich et al. (“A novel approach to monitor clearance of host cell proteins associated with monoclonal antibodies”, 2014, IDS Ref), in view of Gruber et al. (WO 2014/186350, IDS Ref) and Sun et al. (WO 2008/031020, IDS Ref), as applied to 1-4, 7 and 11-16  above, and further in view of Yu et al. (US 2016/0319012) and Wan et al. (WO 2007/117490).

The prior art teachings of Aboulaich, Gruber and Sun are discussed supra.

The teachings differ in the recitation that the HCP is phospholipase B-Like 2 protein (PBL2) (claim 8) and cathepsin L (claim 9) which activity is measured by a reduced cathepsin L activity in the eluate of step (c) (claim 10). 

The teachings further differ in the recitation that the method includes purifying the recombinant polypeptide from cathepsin L with a wash buffer that includes about 10 mM caprylate and about 1.1 M arginine (claim 19) and a wash buffer that includes about 150 mM caprylate and about 1.1 M arginine (claim 20).

Yu teaches a purification process for CHO produced mAb which includes Protein A affinity chromatography (¶252). Yu teaches that a single CHOP species PLBL2 was identified, and that the level of this impurity is considered undesirable in Mab products intended for human clinical use. (¶s253-254). Yu teaches that accordingly various modifications to its purification were performed to reduce the level of PLBL2 (¶256).

Wan teaches a method for purifying antibodies expressed in a host cell expression system wherein the resulting antibody preparation includes a reduced amount of HCP, including procathepsin L (under “summary of the invention). Wan teaches that Procathepsin L is a host cell protein derived from certain expression systems and, upon activation to cathepsin L, is known to cause fragmentation of proteins, including antibodies such as adalimumab (p. 58,  lines 35-39)

Wan teaches that in one embodiment, an eluate at the end of the purification method includes cathepsin L activity ranging from about 0.5-1.5 RFUs/mg of antibody as measured by a cathepsin L kinetic assay (p. 5, lines 8-9; p. 11, lines 13-14; p. 17, lines 1-2). 

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have included as particular contaminants/HCPs both PLB2 and cathepsin L in a method of mAb using Protein A chromatography with a wash buffer which includes greater than about 50 mM caprylate and 0.5 M arginine as taught by Aboulaich, Gruber and Sun. 

Those of skill in the art would have had reason to do so because both Yu and Wan teach that eliminating these HCPs from host cell mAb preparations which include Protein A chromatography was highly desirable. Accordingly, one of skill in the art would be highly motivated to use the wash buffer during Protein A chromatography which Aboulaich, Gruber and Sun teach is particularly useful for eliminating HCPs. The combination of familiar elements according to known methods is obvious when it does 
Note that while the combined references do not teach using for example 100 mM caprylate and about 1.1 M arginine or 150 mM caprylate and about 1.1 M arginine for the wash buffer for purifying the antibody/recombinant polypeptide from PLBL or cathepsin L, the references do teach as noted supra using caprylate and arginine at these concentrations for reducing HCPs in general. Accordingly, the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F2d 454, 456, 105 USPQ 233; 235 (CCPA 1955). See MPE §§2144.05 part IIA. 
From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 


6.  Claims 1-4, 6-7 and 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Aboulaich et al. (“A novel approach to monitor clearance of host cell proteins associated with monoclonal antibodies”, 2014, IDS Ref), in view of Gruber et al. (WO 2014/186350, IDS Ref) and Sun et al. (WO 2008/031020, IDS Ref), as applied to 1-4, 7 and 11-16  above, and further in view of Yu et al. (US 2016/0319012), Wan et al. (WO 2007/117490) and Brown et al. (US 2012/0122759).

The prior art teachings of Aboulaich, Gruber and Sun are discussed supra.

The teachings differ in the recitation that the eluted recombinant polypeptide contains less than about 2% fragmented recombinant polypeptide (claim 6).

Sun further teaches that the term impurity which are reduced with the Protein A arginine wash  includes not only aggregated proteins and high molecular weight species but also low molecular weight species and fragments (¶36). 

Yu teaches a purification process for CHO produced mAb which includes Protein A affinity chromatography (¶252). Yu teaches that contaminants/impurities include antibody fragments (¶84). 

Brown teaches removing contaminants from the Protein A support with a wash buffer that includes an amino acid like arginine (¶85). Brown teaches that examples of impurities/contaminants not only includes CHOP proteins but also an antibody fragment (¶79). 



Those of skill in the art would have had reason to do so because both Sun, Yu and Brown teach that eliminating antibody fragments from host cell mAb preparations which include Protein A chromatography was highly desirable. Accordingly, one of skill in the art would be highly motivated to use the wash buffer during Protein A chromatography which includes a wash buffer having arginine and caprylate which Aboulaich, Gruber and Sun also teach effectively reduce contaminants. The combination of familiar elements according to known methods is obvious when it does no more than yield predictable results (see KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007). 

Note that while the combined references do not teach the currently claimed concentrations of arginine and caprylate specifically for reducing antibody fragments,  the general conditions of a claim are disclosed in the prior art and accordingly discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F2d 454, 456, 105 USPQ 233; 235 (CCPA 1955). See MPE §§2144.05 part IIA.

From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 

7. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

8. Claims 1-4, 6-16, and 19-20  are provisionally rejected on the ground of nonstatutory obviousness- type double patenting as being unpatentable over claims 1-18  of copending Application No. 16/977,142, in view of Aboulaich et al. (“A novel approach to monitor clearance of host cell proteins associated with monoclonal antibodies”, 2014, IDS Ref), in view of Gruber et al. (WO 2014/186350, IDS Ref) , Sun et al. (WO 2008/031020, IDS Ref), Yu et al. (US 2016/0319012), Wan et al. (WO 2007/117490) and Brown et al. (US 2012/0122759).

This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
Although the conflicting claims are not identical, they are not patentably distinct from each other because both the current application and copending Application No. 16/977,142 claim the same method of purifying a recombinant polypeptide from HCPs by applying a solution that includes the polypeptide and HCP to a superantigen chromatography such as Protein A and washing the support with a wash buffer that includes about 50 mM caprylate and greater than about 0.5 M arginine and eluting the recombinant polypeptide from the support (see claim 1). 
Note that the cathepsin L cleavage site claimed in the ‘142 is considered ”a recombinant polypeptide”, and as species it anticipates the instant claims (see MPEP § 804 II.B.1). 
The current application differs from the ‘142 in claiming that the HCP is PBL2 and cathepsin L (note the ‘142 claims that the recombinant polypeptide comprises a cathepsin L cleavage site).


However, these limitations would be obvious to one of ordinary skill in the art as discussed supra in view of Aboulaich, Gruber, Sun, Yu  and Brown et al. (US 2012/0122759).

9. Claims 1-4, 6-16, and 19-20  are provisionally rejected on the ground of nonstatutory obviousness- type double patenting as being unpatentable over claims 1-18 of copending Application No. 16/977,136, in view of Aboulaich et al. (“A novel approach to monitor clearance of host cell proteins associated with monoclonal antibodies”, 2014, IDS Ref), in view of Gruber et al. (WO 2014/186350, IDS Ref) , Sun et al. (WO 2008/031020, IDS Ref), Yu et al. (US 2016/0319012), Wan et al. (WO 2007/117490) and Brown et al. (US 2012/0122759).

This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
Although the conflicting claims are not identical, they are not patentably distinct from each other because both the current application and copending Application No. 16/977,136 claim the same method of purifying a recombinant polypeptide from HCPs by applying a solution that includes the polypeptide and HCP to a superantigen chromatography such as Protein A and washing the support with a wash buffer that includes about 50 mM caprylate and greater than about 0.5 M arginine and eluting the recombinant polypeptide from the support (see claims 1-2 and 16). 
Note that the anti-ICOS antibody claimed in the ‘136 is considered ”a recombinant polypeptide”, and as species it anticipates the instant claims (see MPEP § 804 II.B.1). 
The current application differs from the ‘136 in claiming that the HCP is PBL2 and cathepsin L.
The teachings also differ in the recitation that the eluted recombinant polypeptide contains less than about 2% fragmented recombinant polypeptide (claim 6).

However, these limitations would be obvious to one of ordinary skill in the art as discussed supra in view of Aboulaich, Gruber, Sun, Yu  and Brown et al. (US 2012/0122759).


10. Claims 1-4, 6-16, and 19-20  are provisionally rejected on the ground of nonstatutory obviousness- type double patenting as being unpatentable over claims1-18  of copending Application No. 15/931,062, in view of Aboulaich et al. (“A novel approach to monitor clearance of host cell proteins associated with monoclonal 

This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
Although the conflicting claims are not identical, they are not patentably distinct from each other because both the current application and copending Application No. 15/931,062  claim the same method of purifying a  polypeptide =by applying a solution that includes the polypeptide to a superantigen chromatography such as Protein A and washing the support with a wash buffer that includes about 50 mM caprylate and eluting the recombinant polypeptide from the support (see claims 1-2 and 16). 
The current application differs from the ‘-62 in claiming that the HCP is PBL2 and cathepsin L.
The teachings also differ in the recitation that the eluted recombinant polypeptide contains less than about 2% fragmented recombinant polypeptide (claim 6).

The teachings also differ in the recitation that the polypeptide is a “recombinant polypeptide” and that the caprylate is combined in the wash buffer with greater than about 0.5 M arginine.

However, these limitations would be obvious to one of ordinary skill in the art as discussed supra in view of Aboulaich, Gruber, Sun, Yu  and Brown et al. (US 2012/0122759).

11. Claims 1-4, 6-16, and 19-20  are  rejected on the ground of nonstatutory obviousness- type double patenting as being unpatentable over claims1-18  of  US Patent No. 10,676,503, in view of Aboulaich et al. (“A novel approach to monitor clearance of host cell proteins associated with monoclonal antibodies”, 2014, IDS Ref), in view of Gruber et al. (WO 2014/186350, IDS Ref) , Sun et al. (WO 2008/031020, IDS Ref), Yu et al. (US 2016/0319012), Wan et al. (WO 2007/117490) and Brown et al. (US 2012/0122759).
Although the conflicting claims are not identical, they are not patentably distinct from each other because both the current application and the ‘503 Patent claim the same method of purifying a  polypeptide by applying a solution that includes the polypeptide to a superantigen chromatography such as Protein A and washing the support with a wash buffer that includes about 50 mM caprylate and eluting the recombinant polypeptide from the support (see claims 1-2). 


The teachings also differ in the recitation that the eluted recombinant polypeptide contains less than about 2% fragmented recombinant polypeptide (claim 6).

The teachings also differ in the recitation that the polypeptide is a “recombinant polypeptide” and that the caprylate is combined in the wash buffer with greater than about 0.5 M arginine.

However, these limitations would be obvious to one of ordinary skill in the art as discussed supra in view of Aboulaich, Gruber, Sun, Yu  and Brown et al. (US 2012/0122759).

Note that with respect to the limitation in base claim 1 of the ‘503 that the wash buffer is made without the addition of NaCL, Aboulaich as noted supra teaches that the arginine plus caprylate wash buffer was prepared in phosphate buffer at pH 7 (Fig. 5), which is considered to meet the limitation that “the wash buffer does not contain sodium chloride”.

12.  No claim is allowed.

13.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Rogers whose telephone number is (571) 270-5374.  The examiner can normally be reached Monday through Friday from 8:00 am to 5:30 pm.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

February 16, 2022

/JAMES  ROGERS/
Examiner, Art Unit 1644

	/DANIEL E KOLKER/           Supervisory Patent Examiner, Art Unit 1644